EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 35-37, directed to an invention non-elected without traverse.  Accordingly, claims 35-37 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the cited prior art is considered to provide a prima facie reason to use high-throughput sequencing to characterize the diversity and richness of TCR/Ig CD3 hypervariable regions from an individual, applicant is correct in noting that the use of the specific primer sequences recited presently is not explicitly taught in the prior art. Furthermore, while the sequences of potential binding sites on the Vβ and Jβ genes that correspond to the instantly recited primers were also known (and could therefore serve as templates for developing such primers), there are no specific teachings in the prior art that reach the precise sequences recited presently. At best the examiner considers there to be a possible “obvious to try” and/or “optimization of result effective variables” scenarios in reaching the presently recited primers. However, the claims require not only these specific primers, but also rather specific clusterings of primers, i.e. at least 13 TCR-V-specific primers from a pool comprising SEQ ID NOS: 1-45 and 443-451, and 3 J-specific primers from a pool comprising SEQ ID NOS:46-57 and 452-467. When one of ordinary skill in the art takes these points into account with the applicant’s arguments made in this and related cases that the invention as presently .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633